 

FILED

UNITED STATES DISTRICT COURT NOV 20 2019

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District and
Bankruptcy Courts

WILMINGTON SAVINGS FUND )
SOCIETY, FSB, et ai., )
)
_ Plaintiffs, )
| )
V. ) Civil Action No. 19-3106 (UNA)
)
BARBARA K. PARMENTER, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

Barbara K. Parmenter, who has been named a defendant in a civil action in the Lane
County (Oregon) Circuit Court, seeks removal of the action to the United States District Court
for the District of Columbia. It appears that the Lane County action pertains to the foreclosure of
real property in Springfield, Oregon.

Generally, a “civil action brought in a State court of which the district courts of the
United States have original jurisdiction, may be removed by the defendant or the defendants, to
the district court of the United States for the district and division embracing the place where such
action is pending.” 28 U.S.C. § 1441(a). The District of Columbia is not “the district .. .
embracing the place” where the Lane County, Oregon matter proceeds. Removal of this action,
therefore, is not proper. See Galea v. Law Offices of Cary Alan Cliff, P.A., 771 F. App’x 11
(D.C. Cir. 2019).

The Court will grant Parmenter’s application to proceed in forma pauperis and dismiss

the complaint and this civil action without prejudice. An Tol
DATE: November _/S _, 2019 ZF -

TANYA SYCHUTKAN
United States District Judge
